Case 201 BQV000910 Document 3 Filed 11-06»2018 Page 1 01 1

 

r=lLEo
sure oF wisconsin cmcun' count wrNNEsAeo county "'°5-2°1*
Ste:e;t Laraia vs Kimberly-Clark Corporation et al E|e¢gr°nic F§|in cm °' °"°"" °°""
` N°u°e g Winnebago County, Wl
zerocvoooeto
Case No. 20180\/000910 Honorebie Barbere Key
Clsse Code: Other-Psrsonal ln]ury gmn¢h 3

 

KlMBEFlLY-CLARK CORPORAT|ON
1050 COLD SPR|NG ROAD
NEENAH Wl 54956

Case number 20180V000910 was electronically filed withloonverted by the \ltfinnéb`a`go
County Clerk of Circuit Court oftice. 'i'he electronic tillng system is designed to allow for
fast, reliable exchange of documents in court cases )

Parties who register as electronic parties can file, receive and vlew'Bocumei?s onllne

f

through the court electronic tilln website. A document fried ewonically\has/the same

legal effect as a document llled traditional means. Electronic parties a're.resp'onsible
for serving non-electronic parties by traditional means:“ ""

l
You may also register as an electronic party by'following the instructions found at
http:I/eflllng.wlcouria.go\rl and may withdrawl `. ian el`e\c_t_ropic party at any time. There

is a $ 20.00 fee to register as an electronic-party-.)

lf you are not represented by,ar)f`atto\m_ey andleuld llke to register as an electronic
party, you will need to enter'the following code on the eFiling webslte while opting ln as
an electronic party. \/

pro se opt-tn&coce@seab
Unless you`r\egister as’a:t\electronlc party, you will be served with traditional pa r

\

documents-by~oth_;er parties and by the court. You must file and serve traditions paper

\ ~.

documents
Fieglstration is available to attorneys. self-represented individuals, and filln agents who

are‘ayt_horized under Wrs. Stat. 799.06(2). A user must register as an lndiv ual, not as
a law,firm, agencyl corporation, or other group. Non-attorney individuals representing
the lnterests of a business, such as arnishees, must file by traditional means or
through an attorney or filing agent. ore lnformation about who may participate ln

electronic filing is found on the court website.
lf you have questions regaran this notloe, please contact the Clerk of Circuit Court at

920-236-4848.
5 ndE_uABLE PROCE 553"'°52°""° winnebago county circuit conn
gm . " .r , ' _

  

Date: November 6. 2018
Mdnner: ) md sam 5\»\\‘\€_5-

 

GF~tN[DCAP). mill antonio Flling Notl¢a §801.18{5)¢¢. Wiscrmdn Smtutes
‘Rllalormshlllmtbemodlflod. nmiybewp#mmtedmltoddllonllmmelhl.

CaSe lilS-CV-OlQSG-WCG Filed 12/07/18 E3le Bf*];eA-l

Case 20180V000910 Documenll Flled 11~06-2018 page 1 or 7

 

 

F'lLED
1146-mla
¢|erlt of ¢lt‘¢tlll Coul't
Wlnnebago County, Wl
mi SCWNS‘IO
S'I`ATE OF W!SCONSIN CIRCUIT COURT WINNEBAGO COUNEUoi-abte Ba`rhara ltey
Branr:h 3
Stevol Loraia
and
Drivers Management, LLC
PlaintiEs,
v.
K.imherly-Clerk Corporation, Case No.
d Case Code: P.I. - Other, 30107
an

SUMMONS
John Doc Dcfendanls 1-9,

and

John Doe Insurance Companies 1-10, an
insurance company,

Defendants.

 

ran sTA'rF. or-‘ 'WiscoNslN, To BACH DEFENDANT ABovs-Namo:

You are hereby nol:i§ed that the PleintiE named above has filed a lawsuit or other legal
action against you. The Complaint, which is ettached, states the nature and basis of the legal
action.

Within 45 days of receiving this Summons, you must respond with a written Answer,
as that tenn is used in Chapter 802 of the Wiseonsin Statutes, to the Complainf. The court may
reject or disregard an Answer thatdoes not follow the requirements of the statutec. 'I'he Answa'
must be sent or delivered to the Court, which address is Clerk ofCo\uts, W'mnebago Co\mty

- ...- -u p-q ¢¢» '_.¢" ¢ u._ _ _----- ¢.u_-_..¢- .,,¢.-~ -__."_- ¢ ¢p .¢_».-_-¢.»» . ¢_-. . ..,,.,..¢.

Case 1:18-cV-01936-WCG Filed 12/07/18 Page 2 of 8 Document 1-1

Case 20186\»'000910 Document 1 Filed 11-05-2018 page 2 of 7

 

Courthouse, 415 Jackson Street, Oshkosh, WI 54901, and to Isaac Tyroler, attorney for
Plainl:iE, whose address is 332 Minnesota Street, Suite W2402, Saint Paul, MN 5510] .

If you do not provide a proper Answer within 45 days, the Court may gant .ludgment
against you for the award of money or other legal action requested in the Complaint, and you
may lose your right to object to anything that is or may be incorrect in the Complaint. A
.ludgment may be enforced as provided by law. A Iudgment awarding money may become a
lien against any real estate you own now or in the fixture and may also he enforced by

garnishment or seizure of property.
SAN'D LAW, PLLC

Dated: lt (te (r€ BY

' ' ' I. 'r e¢, stale nar No. 1113549
3 mem suite w2402
sc. Minne¢ow 55101

Telephone: 651-450-8833
Fax: 888-795-1753

Email= LMA=.@MM¢_°L:.;
Atromeyfor P!airmf#`.$‘teven Laraia

 

 

__..._ _...-.-___
v -_-. ._..¢_..._.._.,.._.. .__-

Ea;§ 1:`i3-cv-01936-v\/CG File`él 1'2_/6'7718_ E>`@ig`é `§‘c`>i`z§ "`D`d&`t`lr`h`ent`l`l"l

Fii.i-:o
ii-os-mie

clem ar oimm conn
winnean oouniy, wi

sran 01= wiscoNslN cmcurr count meEBAGo co °"°°°"°

Case 2018¢\!000910 Doeurnent 1 Filed 11-08-2018 Page 3 et 1

 

wants Barbanl Key
_eiinerie-
Steven Laraia,
Plaintiff,
Drivers Mnnagemmt, LLC
Involuntery Plaintid`,
vt
Kimberly-Clarlr Corporation, Case No.
Case Code: P.I. - Other, 3010'7
and
COM.PLA]NT FOR DAMAGES
Jolm Doe Defendants 1-9,
~ JURY DEMANDED

and

.Tohn Doe Insumnce Companies 1-10, an
insurance oompany,

Defendents.

 

Plaintift` Steven Laraia, by and through his attorney Sand Law, LLC, as end for his
cause of action against the above-named Defendents, states end alleges as follows:
'I'IIE PARTIES
1. At all times material, Steven larain was an adult residing at 43 Locust Avenue,
an'ni.ngville, NY 1173 8.
2. Involuntary PlaintiffDrivers Management, LLC, is a business operating out of Ornsha,
Nebraska end provided workers' compensation beneEfs to Plaintiff Steven Larnia arising out

ofthe incident alleged in this Complaint.

___----u-... ¢»~~--. ___..__\¢i--_.-._-_. ___ _______ - x_-__-'___ ¢__.¢..-_-_»-_' n

Case 1:18-cV-01936-WCG Filed 12/07/18 Page 4 of 8 Document 1-1

Case 20180V000910 Document 1 Filed 11-06-2018 page 4 of 7

3. Upon information and belief, Defendant Kimberly-Clarlr Coxporation (“Kimberly~
Clark) was at all relevant times a business with headquarters in Irving, Texas, and operating a
facility at 1050 Cold Spring Road, Neenah, Wisconsin 54956.

4. John Doe Defendants 2-10, are mtitiee or individuals that or who have liability to
Plaintil.’r` Steven Laraia for injuries under any theories advances in this Compiaint

5. Defendant John Doe Insurnnce Compnny 1 is en insurance oompany, with an unknown
principal place of business Jolm Doe Insurance Company is in the business of selling and
underwriting liability insurance and had a policy of liability insurance in force with Kimberly-
Clark at all times relevant to this claim. Pursuant to the policy terms, John Doe Insurance
Company must pay all sums insured defendant may become legally obligated to pay for losses
and damages caused to PlainliE. By virtue ofWis. Stals. Sec. 803.04(2), John Doe Insurance
Company is a proper party to this action and is jointly end severally liable to Plaintiff.

ti. Defendants lohn Doe losurance Companies 2-10 are insurance compmiies, with
unknown principal places ofbusiness. John Doe Ins\nanee Compimies 2-10 arc in the business
of selling and underwriting liability insurance and had a policy of liability insistence in force
with Iohn Doe Defendants 1-9 at all times relevant to this claim. Pursuimt to the policy terms,
John Doe Insurance Companies must pay all simms the respective insin'ed defendant may
become legally obligated to pay for losses and damages caused to Plainl:i£f`. Pmsuant to Wis.
Stats. Sec. 803.04(2), John Doe Insurance Companies 2-10 are proper parties to this action and

are jointly and severally liable to Plaintiii`.

- »¢- -¢--veue o--_¢-_ n_»-_¢-_ _-¢_¢

 

w.'---.h- ¢-\__-- --e -»-¢-~

Case 1:18-cV-01936-WCG Filed 12/07/18 Page 5 of 8 Document 1-1

 

Case 201 80\/000910 Documenl 1 Fied 11-05-2018 Page 5 of 1

FACTUAL ALLEGAT]ONS

7. O'n or about Novernbea' 19, 2015, Pla.intii'f was working for Drivers Managem-t, LLC,
a commercial transportation and delivery company. At said time, Plainti&` drove his semi-
t:ra.iler to Defendants' location at 1050 Cold Sprlng Road, Necnah, WI 54956 (“Cold Spn`ng
location”).

8. Defendants, by and through its employees end agents, loaded and pr@arcd at the Cold
Spring location the trailer Plaintil&' was scheduled to deliver. Defendants, by and through
employees and agents, closed and sealed the trailer for lrrmsport. Deflldants were responsible
for blocking, bracing, and load securement.

9. Plaintiff drove to Hodglcins, ]llr'nois, to deliver the shipment When Plaintili' opened
the rear doors, multiple unsecured large cartons of &oight fell onto Plainti&`, causing injuries

causes orr Ac'rIoN
com oNE= NEGLIGENCE

10. plaintiff realleges and adopts all foregoing paragraphs of the Complaint as if full set
forth herein

l 1. Defendants owed Plaintiil' a duty of care to safely and seemer load the trailer that
Plaintift' was driving

12. Defendants owed Plaintiff a duty of care to warn of dangers and to maintain and ensure
that Plaintiff could safely open and unload the trailer.

13. Defcndants breached their duty and were negligent in that they:

a. Loaded and prepared the trailer in a dmgerous and unsafe manner;

b. Failed to properly secure the contents of the trailer such that the contents would not fall

out and injure Plaintiff when he opened the trailer; and

¢.»¢~__._ -¢-\¢ --~¢o n »--

 

.-.- o ¢__m_-_._.» »...¢ »»“-.¢_._. warn -v--_¢ l .¢.l.__......,._-.eg_:_-m_:°_'_....

Case 1:18-C\/- -01936- WCG Filed 12/07/18 Page 6 of 8 Document 1- 1

Case 201BCV000910 Document 1 Filed 11-08-2018 Page 6 of 7

c. Failed to warn Plaintift` that the load was not secured and could fall out when the trailer
was opened.

14. The doctrine of res ipsa loquitor applies as the sealed trailer was within Defendants’
exclusive control and the incident was such that in the ordinary course of events it would not
happen if Defendants had used proper care.

15. As a direct and proximate cause of Defendants’ negligence (1) Plainti&` has sustained
severe and permanent injurios; (2) Plainti&` has in the past and will in the future incur medical,
hoq:ital, drug, and other expenses for the treannent of his injuries; (3) PlaintiH has lost income
inthe past and will in the future lose earning eapacity; and (4) Plaintiff has in thepast and will
in the inure suffer great physical and mental pain and anguish.

COUN'I` TWO: NEGLIGENT HIRING, TRAINING, AND SU?ERVISION

16. Plainti&`malleges and adopts all foregoing paragraphs of the Complaint as if iilll set
forth herein.

17. Defendants failed to properly instruct its agents and employees regarding how to load
and stack contents in the sealed trailer, causing Plainti&"s injuries

18. Def¢dant’s negligently hired, trained, and/or supervised its _ployees, including but
not limited to, anyone who loaded and prepared the trailer that Plainti&` was driving and anyone
who closed and sealed the trailer for transport

19. As a direct and proximate cause of Defendants’ negligent hiring, training, andlor
supervision: (1) Plainti&` has sustained severe and permanent injuries; (2) Plaintiff has in the
past and will in the fixture incin' medicall hospital, drug, and other expenses for the treatment

of his injuries; (3) Plaintiif has lost income in the past and will in the nature lose earning

Gase 1:18-cV-01936-WCG Filed 12/07/18 Page 7 of 8 Document 1-1

Case 201BCV000910 Document1 Filed 11-06-2018 page 7 of 1

capacity', and (4) PlaintiH` has in the 'past and will in the futin~e suffer great physical and mental
pain and anguish.

Upon information and belief, Drivers Management, LLC. has made certain payments
on b&alf of PlaintiE Steven Laraia with regard to medical, hospital, disability expenses, and
wage loss benefits incurred by Plainn'ft'as a result of injuries sustained in the above-described
incident Plaintiff reserves all right to defenses and claims regarding the validity of Drivers
Managernent, LLC’s claims, but Drivers Managernent, LLC, is joined as a party plaintiff for
the purpose of complying with the provisions ofWisconsin Statutes §803.03, and no claim for
ai¥irmative relief is here asserted by Steven Laraia against Drivers Management, LLC.

wnannsoan, Plainiirr steven Lmi_a demands Judgm¢¢i against are above-amd
Defendants, jointly and severally, in an amount unspeci:lied according to Wisconsia Statutes,
together with pre and post-judgment interest, costs, and disbursements associated with this
action, and any other remedy that this Court deems just and equitable under the circumstances

A JURY 'I'RIAL IS DEMANDED
SAND LA

Dated: U/QT/!g' B

 

Mer, state ear No. 1113549
' ta Street, Suite W2402

St Paul, Minnesota 55101

Telephone: 651-450-8833

Fax: 888-795-1753

M:MMM

Artomey for PIar°nnFSteven Lorar'n

or »n_. ~ .. _ \.-. »»-. .-» .._- _ ._¢

Case 1118-cV-01936-WCG Filed 12/07/18 Page 8 of 8 Document 1-1

quo n_-.»--._ ¢. u- . ‘_--n¢.»¢_.--”n -

